Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0017628 A1) in view of Hsieh (US 2007/0124606 A1).

  Regarding claim 1, Chen discloses a system board (Fig.1), comprising: a printed circuit board (see 101; Fig.1) comprising an electrical connection to a processor (102) of a computing system; and an extended portion (112) to redistribute power around a periphery of the printed circuit board (101), wherein the extended portion comprises: a connection (114) to a power supply unit (110; Fig.1). 
Chen is silent with respect to the extended portion having a plurality of power connections along an edge of the extended portion to connect wiring to other components within the computing system to deliver power from the power supply unit to the other components.
Hsieh discloses an extended portion (110; Fig.1a) having a plurality of power connections (132-135) along an edge of the extended portion (110) to connect wiring to other components within the computing system to deliver power from the power supply unit to the other components (110 provides power of different voltages to devices connected to 132-135).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hsieh to modify the extend portion of Chen in order to provide power to various devices (see para 0020 of Hsieh).
	 Regarding claim 2, Chen discloses wherein the connection comprises a blind mate connector (see 120 of 114A; para 0032-0033).  
Regarding claim 3, Chen discloses wherein the extended portion (110) is located around a periphery of the printed circuit board (101).  
Regarding claim 4, a modified Chen discloses, wherein the plurality of power connections is located along the edge (see edge of 110 of Hsieh).  
Regarding claim 5, Chen discloses wherein the edge (see edge of 101) is adjacent to the other components (see components mounted on 101 that is close to the edge; Fig.5).  
Regarding claim 8, Chen discloses an apparatus, comprising: a system board (101) comprising an extended portion (112) to redistribute power formed around a periphery of the system board (101); a power supply unit (110) coupled to a power supply unit connection (114A) on the extended portion (112). 
Chen fails to specifically disclose a plurality of wires coupled to respective power connections of a plurality of power connections on the extended portion and respective components of a plurality of components, wherein the plurality of wires lies on a common plane.  
Hsieh discloses a plurality of wires (wires that are connected to 132-135) coupled to respective power connections of a plurality of power connections on the extended portion (110) and respective components of a plurality of components (devices that are connected to ports 132-135), wherein the plurality of wires lies on a common plane ( wires that connect to 132-134 lie on the plane of 110).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hsieh to modify the extend portion of Chen in order to provide power to various devices (see para 0020 of Hsieh).
Regarding claim 9, a modified Chen discloses, wherein the plurality of power connections is located along the edge (see edge of 110 of Hsieh).  
Regarding claim 10, a modified Chen discloses wherein the edge of the extended portion is closest to the plurality of components (see edge of 110 is closes to components connected to 132-135 of Hsieh).  

Claim (s) 6-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hsieh, as applied to claim 1 and 8 above, and further in view of Samsoniuk et al. (US 2021/0271798 A1 hereinafter Sam).
Regarding claim 6, Chen fails to disclose a perforation between the extended portion and the printed circuit board to allow the extended portion to be broken away from the printed circuit board.  
Sam discloses a perforation (9 and drill holes 7 ;Fig.1) between the extended portion (1;Fig.1) and the printed circuit board (4) to allow the extended portion to be broken away from the printed circuit board (1 can be broken away from 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Sam to modify the connection between the extended portion and the printed circuit board in order to save on costs (para 0007 and 0010 of Sam).
 Regarding claim 7, Chen fails to disclose: a marking to outline a shape of the printed circuit board to be installed in a different computing system, wherein the marking is to guide a cut-away of the extended portion.
	Sam discloses a marking (see perforated line 9)  to outline a shape of the printed circuit board (4) to be installed in a different computing system, wherein the marking (9) is to guide a cut-away of the extended portion (1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Sam to modify the connection between the extended portion and the printed circuit board in order to save on costs (para 0007 and 0010 of Sam).


Regarding claim 12, Chen fails to disclose a perforation in a printed circuit board of the system board, where the extended portion is connected to the printed circuit board.  
	Sam discloses a perforation (9) in a printed circuit board (4) of the system board, where the extended portion (1) is connected to the printed circuit board.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Sam to modify the connection between the extended portion and the printed circuit board in order to save on costs (para 0007 and 0010 of Sam).
Regarding claim 13, Chen discloses wherein the printed circuit board comprises wiring connectors ( replacement 112;para 0035) to connect to the power supply unit when the extended portion (original 112;para0035) is removed from the printed circuit board to be installed in a different computing system (change in configuration of power supply will result in original 112 being swapped out for a new one).  

Claim (s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hsieh, as applied to claim 8 above, and further in view of Milan (US 6726509 B2).
 Regarding claim 11, a modified Chen fails to disclose wherein the power supply unit connection is located along the edge of the extended portion that has the plurality of power connections.  
	Milan discloses wherein the power supply unit connection is located along the edge of the extended portion that has the plurality of power connections.  
Claim (s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view Milan (US 6726509 B2). 

Regarding claim 14, Chen discloses a computing system, comprising: a system board (101), comprising an extended portion (112) coupled to a periphery of a printed circuit board to redistribute power, wherein the extended portion comprises a power supply unit connector (114A); a power supply unit (110) connected to the power supply unit connector (114A)  of the extended portion (112); a processor (102) electrically coupled to the system board (101); 

 Chen fails to specifically disclose a plurality of power connectors and a plurality of power components communicatively coupled to the processor and wired to respective power connectors of the plurality of power connectors of the extended portion to receive power from the power supply unit.  
Milan discloses, in Fig.1, a plurality of power connectors (26) and a plurality of power components (28) communicatively coupled to the processor (processer in 12) and wired to respective power connectors of the plurality of power connectors of the extended portion (10) to receive power from the power supply unit (power supply that connects to 34; see col.5:line 27-34).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Milan to modify the extend portion of Chen in order to provide power to various devices such as a keyboard and mouse for imputing into a display device.
  	Regarding claim 15, Chen discloses wherein the extended portion (112) is removably coupled to the printed circuit board (101).  
Regarding claim 16,  a modified Chen discloses wherein the plurality of power connectors is aligned along an edge of the extended portion (see edge of 10 where ports 26 reside in Fig.1 of Milan).  
Regarding claim 17, a modified Chen discloses, wherein the edge of the extended portion is formed at a length that is sufficient to include a desired number of the plurality of power connectors (see edge of 10 where 26 resides of Milan).  
Regarding claim 18, Chen fails to disclose wherein the power supply unit connector is located on the edge with the plurality of power connectors.  
	Milan discloses wherein the power supply unit connector (48 and 445;Fig.2 and Fig.44) is located on the edge with the plurality of power connectors (26 and 446;Fig.2 and 440).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Milan to modify the extend portion of Chen in order to provide power to various devices such as a keyboard and mouse for imputing into a display device.

  	Regarding claim 19,  a modified Chen discloses a housing (300;Fig.4B)  to enclose the system board (101), the power supply unit (110), the processor (processor on 101), and the plurality of power components (see Milan used to modify power supply unit of Chen).  
Regarding claim 20, a modified Chen fails to specifically disclose wherein the housing comprises a thickness of less than 2 inches.
	  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a thickness of less than 2 inches for the housing of Chen in order to provide protection and prevent damage to the electronic components inside the housing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Yen (US 2007/0137886 A1)   Hu (US 5831218) and Mundt (US 2016/0316562 A1)
Yen discloses a partial replacement of a circuit board. 
Hu discloses a removable circuit panel board.
Mundt discloses a via system for connecting to a motherboard.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848